Citation Nr: 1122865	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-43 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for the residuals of basal cell carcinoma of the upper lip, including as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1969 to March 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  The case was remanded by the Board in February 2011.  

The issues of service connection for hearing loss for, tinnitus, and basal cell carcinoma of the upper lip are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).


REMAND

These matters were previously before the Board in February 2011 at which time they were remanded for further development of the evidence.  As pointed out by the Veteran's representative, that development has not been accomplished and the case must be once again remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in February 2011, the Veteran's service treatment records (STRs) appear incomplete.  In October 1974, the National Personnel Records Center indicated that no further records for the Veteran were available, but it appears that the current records were last supplemented in November 2000.  The Board finds that further efforts are warranted to attempt to obtain the Veteran's service treatment records.  

As noted, regarding the issues of service connection for hearing loss and tinnitus, the Veteran's service entrance examination report shows a puretone threshold of 25 in the left ear at the 4000 hertz range, which shows preexisting left ear hearing loss when he entered service.  See Hensley v. Brown, 5 Vet. App. 157, 160 (1993) (noting that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss).  For this reason, the question to be decided is whether the preexisting left ear hearing loss underwent a permanent worsening in severity, that is, aggravation, during or as a result of active service. 

The Veteran contends that a rocket struck near his hut in Vietnam, causing a loud noise, with subsequent constant ringing in his ears since that time, as well as hearing loss.  The Veteran's DD Form 214 shows that he served as a clerk typist; however, he did serve in Vietnam for almost a year.  In the February 2011 remand, the Board found his account of experiencing acoustic trauma in service to be credible.  

The record shows that the Veteran has not been afforded a VA examination addressing either the current presence or etiology of any hearing loss and/or tinnitus.  Given the Veteran's credible account of acoustic trauma in service, his account of hearing impairment persisting since service, and his offering of lay observations of persistent symptoms of hearing problems, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Turning to the issue of service connection for upper lip cancer, VA treatment records for 2007 show that the Veteran underwent excision of a basal cell carcinoma on the right upper lip that he reported began in 2006.  In June 2007, he was noted to have sun damaged skin.

The Veteran contends that his lip cancer was caused either by exposure to herbicides in service, or by sun exposure during the same time.  He contends that a physician told him his cancer is of the type typically caused by sun exposure.  Basal cell carcinoma affecting the upper lip is not one of the diseases recognized as subject to presumptive service connection due to herbicides.  See 38 C.F.R. 
§ 3.309(e) (2010).  Nevertheless, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  In addition, given that the Veteran served in Vietnam for almost a year and reasonably could be expected to have been exposed to the sun during that time, the Board finds that VA examination of the Veteran is warranted to address the question of whether the lip cancer is etiologically related to sun exposure in service.  See generally Douglas v. Derwinski, 2 Vet. App. 435 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) or other appropriate agency to obtain any additional service treatment records for the Veteran.  The RO/AMC should document its efforts in this regard.

2.  The RO/AMC should arrange for the Veteran to undergo a VA examination by an examiner with appropriate expertise to determine the nature, extent, and etiology of any current bilateral hearing loss and tinnitus.  All indicated studies, including audiometric testing, should be conducted.

A. With respect to the left ear hearing loss identified, the examiner should offer an opinion as to whether the hearing loss that preexisted service underwent a permanent worsening in service, and, if so, an opinion as to whether that worsening was clearly and unmistakably due to the natural progress of the hearing loss.

B. With respect to any right ear hearing loss identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such right ear hearing loss is etiologically related to the in-service acoustic trauma, including close proximity to a rocket explosion in Vietnam.

C. With respect to any tinnitus identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such disorder is etiologically related to service, specifically to the acoustic trauma in service, including close proximity to a rocket explosion in Vietnam.

The relevant documents in the Veteran's claims files should be made available to the examiner for review.

3.  The RO/AMC should arrange for the Veteran to undergo a VA examination by an examiner with appropriate expertise to determine the nature, extent and etiology of any basal cell carcinoma of the upper lip or residuals thereof.  All indicated studies should be conducted.

The examiner should provide an opinion concerning whether it is at least as likely as not that the Veteran's basal cell carcinoma of the upper lip is etiologically related to service, including to sun exposure during service, or was manifest within one year of discharge therefrom.

The relevant documents in the Veteran's claims files should be made available to the examiner for review.

4.  The RO/AMC should then prepare a new rating decision and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the RO/AMC should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


